907 S.W.2d 453 (1995)
DICKINSON RESOURCES, INC., Petitioner,
v.
UNOCAL CORPORATION et al., Respondents.
No. 95-0066.
Supreme Court of Texas.
May 11, 1995.
Kevin H. Dubose, James H. Pearson, Thomas A. Dickinson, Jeffrey W. Wheelock, Kyle R. Sears, Donald B. Henderson, Houston, for petitioner.
Leymon L. Solomon, Wayne A. Risoli, David M. Gunn, W. James Kronzer, Jr., David C. Holmes, Houston, for respondents.
PER CURIAM.
Petitioner's application for writ of error is denied. The Court neither approves nor disapproves of the court of appeals' discussion *454 of the defendants covered by the waiver agreement. 889 S.W.2d 604, 607-08.